Exhibit 10.9
 
 
 


UNIVERSAL ASSIGNMENT


WHEREAS I, Grant YOUNG, whose full address is:




-    6438 Rosebery Avenue, West Vancouver, BC V7W 2C6 Canada;




has invented certain new and useful improvements in an invention entitled "USE
OF ANTI-AGING GLYCOPROTEIN FOR ENHANCING SURVIVAL OF NEUROSENSORY PRECURSOR
CELLS"
for which a patent application(s) was / were filed as listed on Schedule A
attached hereto.




AND WHEREAS, Protokinetix Inc., a corporation pursuant to the laws of Nevada,
having an address at 9176 South Pleasants Highway, St-Marys, West Virginia 26170
United States, has acquired from me the whole right, title and interest for the
United States of America, Canada and all other countries in and to the said
invention and in and to any Letters Patent that may be obtained therefore, and
in and to said application(s).


NOW THEREFORE, in consideration of the sum of One Dollar ($1.00) and other good
and valuable consideration, the receipt of all of which is hereby acknowledged,
I, Grant Young, by these presents confirm that I have sold, assigned and
transferred and do hereby sell, assign and transfer unto the said Protokinetix
Inc., the full and exclusive right to the said invention in the United States of
America, Canada and all other countries and the entire right, title and interest
in and to any and all Letters Patent which may be granted therefore, and the
entire right, title and interest in and to said application(s), and in and to
any divisions, continuations, continuations–in– part and extensions of said
application(s), together with the right to claim the benefit of the right of
priority provided by the International Convention for the Protection of
Industrial Property based on said patent application(s), the right to take any
legal action concerning the rights granted by any such patents or patent
applications including the right to sue for any past or previous infringements.


I agree that I will without further consideration do all such things and execute
all such documents as may be necessary or desirable to obtain and maintain
patents for said invention and for additions and modifications thereto in any
and all countries, and to vest title thereto in said assignee, its successors,
assigns and legal representatives or nominees.

--------------------------------------------------------------------------------







I hereby authorize and request the Commissioner of Patents and Trademarks to
issue said Letters Patent to said Protokinetix Inc., the assignee of the entire
right, title and interest in and to the same, for its sole use and benefit, and
for the use and benefit of its successors and assigns, to the full end of the
term for which Letters Patent may be granted as fully and entirely as the same
would have been held by me had this assignment and sale not been made.


The undersigned hereby grant(s) the firm of Benoît & Côté Inc. whose address is
1550, Metcalfe Street, Suite 800, Montreal, Quebec, Canada H3A 1X6, the power to
insert on this assignment any further identification which may be necessary or
desirable in order to comply with the rules of the United States Patent and
Trademark Office or other Patent Offices in the world.


This assignment supersedes any previous assignments.




Le(s) soussigné(s) désire(nt) que la présente cession soit en anglais. The
undersigned request(s) that the present assignment be in English.


SIGNED this   20    day of       may              , 2016, at               West
Vancouver                                   
                                                                                                    
(City, Country)




GRANT YOUNG
/s/ Grant Young                                 






    /s/
Lyoung                                                                                                                                         


Signature of
Witness                                                                                                      Signature
of Notary






/s/ Linda Young
_____________________________________________________________________


Name of
Witness                                                                                                      Name
of Notary






SIGNED this ____ day of _____________, 2016, at
___________________________________
                                                                                                          
(City, Country)

--------------------------------------------------------------------------------







SCHEDULE A


 
Country   
Serial Number
Filing Date
United States  
62/287,657
January 27, 2016
 
Canada
 
 
 
Europe
   


 
                                                   




                                                                                                                          
 